Citation Nr: 0014902	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-29 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the veteran's 
bilateral flat foot disability, currently evaluated as 30 
percent disabling, for purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from August 1951 to September 
1955.  The veteran died on April [redacted], 1997.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio, which denied 
the benefit sought on appeal.  The appellant is the veteran's 
widow.

Historically, by Board decision dated January 29, 1999, the 
appellant's claim for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's bilateral flat foot 
disability, for purposes of accrued benefits, was denied.  
Thereafter, the appellant gave notice of appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In November 1999, the 
parties filed a Joint Motion for Remand and for a Stay of 
Proceedings.  By Order of the Court filed November 18, 1999, 
the Court granted the parties' Motion and vacated the Board's 
January 29, 1999 decision.  Accordingly, this case has been 
remanded to the Board for further development, readjudication 
and disposition in accordance with the Court's November 1999 
Order. 

The Court-adopted Joint Motion for Remand directs the Board 
to remand this case to the RO to afford the appellant and her 
representative the opportunity to obtain treatment records 
not previously associated with the claims file.  
Additionally, the Board is directed to consider seeking an 
opinion from an IME in order to distinguish between the 
symptomatology attributable to the veteran's service-
connected flat foot disability and the symptomatology 
attributable to other unrelated disorders, including diabetes 
and peripheral vascular disease. 




REMAND

In the Joint Motion for Remand, the parties indicate that in 
denying the appellant's appeal, the Board inappropriately 
made and relied on its own medical opinions.  Specifically, 
in determining that the veteran was not entitled to a 
disability evaluation in excess of 30 percent for his 
service-connected flat floor disability, the parties contend 
that the Board failed to differentiate between the 
symptomatology attributable to the veteran's service-
connected disability and the symptomatology attributable to 
his non-service connected disabilities including diabetes and 
peripheral vascular disease.  The parties further indicate 
that given the nature and complexity of the conditions from 
which the veteran suffered prior to his death, the Board 
should consider obtaining an opinion from an IME to resolve 
any questions regarding the distinctions between the 
veteran's various symptoms.  Upon review of the record, the 
Board concludes that the nature of the conditions that the 
veteran suffered from prior to his death were not so complex 
as to require an IME.  In the interest of judicial economy 
and efficiency, the Board further concludes that it is more 
appropriate for this matter to be referred to a VA physician 
at an appropriate/convenient VA medical center for review and 
discussion of the symptomatology attributable to the 
veteran's service-connected flat foot disability and the 
symptomatology attributable to other unrelated disorders. 

Further, the parties indicate in the Motion that prior to his 
death, the veteran received treatment at a non-VA nursing 
home.  These records have not been associated with the claims 
file and the parties request that the appellant be provided 
with the opportunity to obtain these treatment records and to 
have them associated with the claims file.  As a general 
rule, in an accrued benefits case, the benefits to which an 
individual is entitled upon the death of a veteran are those 
". . . under existing ratings or decisions, or those based 
on evidence in the file at date of death. . . ."  
38 U.S.C.A. § 5121 (West 1991).  Arguably, but for the 
Court's November 1999 Order, the appellant would not be 
entitled to the opportunity to obtain additional evidence at 
this stage of the appeal.  However, as the Board must comply 
with the mandate of the Court, the appellant is entitled to 
such an opportunity.  Harris v. Brown, 7 Vet. App. 547, 548 
(1995).   

In light of the directives in the Court-adopted Joint Motion 
for Remand and the Court's holding in Harris v. Brown, 7 Vet. 
App. 547 (1995), this matter is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant 
and request the name and address of the 
nursing home where the veteran received 
treatment just prior to his death.  The 
appellant should be requested to complete 
any authorization or release necessary to 
assist in obtaining these treatment 
records.  Once obtained, these treatment 
records should be associated with the 
claims file.

2.  The veteran's claims file should then 
be referred to a VA physician at an 
appropriate/convenient VA medical center 
for review.  That physician is requested 
to review the veteran's claims file and 
all medical records contained therein.  
The physician is then requested to offer 
an opinion, without resort to 
speculation, regarding the degree of 
functional impairment, if any, 
attributable to the veteran's bilateral 
flat foot disability, as opposed to any 
other disorders with which the veteran 
had been diagnosed, including but not 
limited to diabetes and peripheral 
vascular disease.  The physician should 
reconcile the diagnoses and should 
specify which of the veteran's symptoms 
were attributable to each of the 
disorders.  If certain symptomatology 
cannot be dissociated from one disorder 
or another, the physician should so 
specify.  The physician should attempt to 
quantify the degree of impairment in 
terms of the nomenclature set forth in 
the rating criteria (38 C.F.R. § 4.71a, 
Diagnostic Code 5276).  The physician 
should also include a discussion of the 
potential applicability of all factors 
enumerated in DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Specifically, 
the physician should discuss any 
potential functional loss attributable to 
flare-ups, fatigability, incoordination, 
pain on movement and weakness and provide 
an opinion as to how these factors 
resulted in any limitation of motion 
and/or function.  All opinions must be 
supported by a written rationale and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  Thereafter, the RO should review the 
physician's report to ensure that it is 
in compliance with the requests set forth 
in this REMAND, and, if not, the RO 
should implement corrective procedures.

4.  The RO should then readjudicate the 
appellant's claim for a rating in excess 
of 30 percent for the veteran's bilateral 
flat foot disability, for the purposes of 
accrued benefits, in light of all 
pertinent evidence and all applicable 
laws, regulations, and case law.

5.  If the determination made remains 
unfavorable, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.
The purpose of this REMAND is to comply with instructions 
issued by the Court and must be afforded expeditious 
treatment.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




